     Case: 1:18-cv-03964 Document #: 139 Filed: 05/16/19 Page 1 of 4 PageID #:1628



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

    CIBC BANK USA f/k/a THE PRIVATE     )
    BANK AND TRUST COMPANY, as          )
    Administrative Agent,               )
                                        )
               Plaintiff,               )
                                        )                        Civil Action No. 18-cv-3964
         v.                             )
                                        )                             Judge John Z. Lee
    JH PORTFOLIO DEBT EQUITIES, LLC; JH )
    PORTFOLIO DEBT EQUITIES 2, LLC; JH  )
    PORTFOLIO DEBT EQUITIES 4, LLC; and )
    JH REVIVER LLC,                     )
                                        )
               Defendants.              )

             JOINT MOTION TO RESET BRIEFING AND HEARING SCHEDULE

        Ronald F. Greenspan, not individually, but solely as court-appointed receiver (the

“Receiver”), and Defendants JH Portfolio Debt Equities, LLC, JH Portfolio Debt Equities 2, LLC,

JH Portfolio Debt Equities 4, LLC, and JH Reviver LLC (“Defendants” and, together with the

Receiver, the “Moving Parties”), jointly move the Court to reset the briefing and hearing schedule

set forth in its May 15, 2019 minute order (ECF No. 138), and in support thereof state as follows:

        1.      On May 10, 2019, the Receiver filed its Motion to Hold Defendants in Civil

Contempt. (ECF No. 133 (the “Motion”).)

        2.      On May 15, 2019, the Court held a hearing on the Motion and set a briefing and

hearing schedule as follows:

                a.      Defendants’ response due May 17, 2019;

                b.      Receiver’s reply due May 21, 2019; and

                c.      a motion hearing on May 23, 2019.1 (ECF No. 138.)


1
        The Court also denied without prejudice the Plaintiff’s motion to join the Motion. (ECF No. 138.)
                                                   1
   Case: 1:18-cv-03964 Document #: 139 Filed: 05/16/19 Page 2 of 4 PageID #:1629



        3.     On May 15 and 16, 2019, the Moving Parties, through their respective counsel and

certain of their respective agents, held numerous discussions regarding the issues raised in the

Receiver’s Motion. The Moving Parties made progress toward resolving the issues raised in the

Receiver’s Motion.

        4.     The Moving Parties respectfully request that the Court reset the briefing and

hearing schedule to allow the Moving Parties additional time to confer regarding, and attempt to

resolve, the issues raised in the Motion. Allowing the Moving Parties this additional time will let

them focus all of their efforts on resolving those issues, rather than focusing limited resources on

drafting briefs and preparing for an evidentiary hearing.

        5.     Accordingly, the Moving Parties ask that the Court reset the current schedule so

that:

               a.      Defendants’ response would be due Wednesday, May 22, 2019;

               b.      Receiver’s reply would be due Friday, May 24, 2019; and

               c.      a motion hearing would be held the afternoon of Wednesday, May 29, 2019.

        6.     The Moving Parties make this request not for the purpose of undue delay, but rather

so that they can attempt to resolve the issues raised in the Receiver’s Motion without further

intervention from the Court. This is the Moving Parties’ first request to reset the briefing schedule

on the Receiver’s Motion.

                                          *      *       *




                                                 2
   Case: 1:18-cv-03964 Document #: 139 Filed: 05/16/19 Page 3 of 4 PageID #:1630



       WHEREFORE, the Moving Parties respectfully request that the Court reset the hearing

and briefing schedule set on May 15, 2019 (ECF No. 138) so that Defendants’ response would be

due May 22, 2019, the Receiver’s reply would be due May 24, 2019, and a hearing on the Motion

would be held the afternoon of May 29, 2019.



Dated: May 16, 2019                      Respectfully submitted,
                                         JH Portfolio Debt Equities, LLC, JH Portfolio Debt
                                         Equities 2, LLC, JH Portfolio Debt Equities 4, LLC,
 Ronald W. Greenspan, Receiver           and JH Reviver LLC, Defendants

   Terence G. Banich                      Martin v. Sinclair, Jr.
 Ira Bodenstein (3126857)                Greg Shinall
 Brian L. Shaw (6216834)                 Martin V. Sinclair, Jr.
 Terence G. Banich (6269359)             Sperling & Slater, P.C.
 Fox Rothschild LLP                      55 West Monroe, Suite 3200
 321 N. Clark Street, Suite 800          Chicago, Illinois 60603
 Chicago, Illinois 60654                 Phone: (312) 641-3200
 Phone: (312) 541-0151                   Facsimile: (312) 641-6492




                                               3
  Case: 1:18-cv-03964 Document #: 139 Filed: 05/16/19 Page 4 of 4 PageID #:1631



                             CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing JOINT MOTION TO
RESET BRIEFING AND HEARING SCHEDULE was electronically filed via CM / ECF this
16th day of May, 2019, which will send notification of such filing to counsel of record.

                                               /s/ Martin V. Sinclair, Jr.
